DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 1, 2020 was filed after the mailing date of the Final Office action on April 3, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on March 4, 2021 was filed after the mailing date of the RCE on Sept 1, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
 Claim(s) 1, 6-7 and 9-11 are allowed. 
Withdrawn claims 6-7, directed to previously withdrawn species have rejoined, examined and allowed. 
The election among the various species of formulations/routes of administration, as set forth in the Office action mailed on Jan 5, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The species election is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the species election of Jan 5, 2018 is withdrawn.  Claim 6-7, directed to various formulations and routes of administration are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claim 1 is directed to a method for treating an ocular disease through reversing injury of retinal pigment epithelium (RPE) cells and enhancing ocular blood flow
comprising administering to a subject in need thereof an effective amount of a compound having the structure of Formula A1 (such as elected compound BMX), 
wherein the ocular disease is selected from the group consisting of proliferative vitreoretinopathy (PVR), uveitis, early stage of age-related macular degeneration (AMD), diabetic retinopathy (DR) and diabetic macular edema (DME). 
Presently amended claim 1 was agreed upon by the Examiners and Applicant’s attorney, Whitney Remily, Esq., in the July 29, 2020 Interview.  At the interview, it was discussed that the elected compound, BMX, differs from other anti-VEGF inhibitors (see Attorney Agenda).  BMX has anti-oxidative properties to reverse injury of retinal pigment (RPE) cells and increase ocular blood flow. Support for this is found at paragraphs 76-77 of the specification noting BMX reversed oxidative injuries of ocular RPE cells.  
Further, it was agreed at the interview to amend claim 1 to specify certain patient populations where the ocular disease is selected from the group consisting of proliferative vitreoretinopathy (PVR), uveitis, early stage of age-related macular degeneration (AMD), diabetic retinopathy (DR) and diabetic macular (DME).

Amended claim 1 was premised on the discussion from the interview that a skilled artisan would have understood that the inhibition of VEGFR merely reduces the blood vessel formed in the eye tissue and does not increase the ocular blood flow, see page 2, 3rd bullet point of the Attorney Agenda for the July 29, 2020 interview.
Further, the inhibition of VEGFR would decrease the number of vessels within which blood flows through; in contrast, as shown in Example 2, the ocular blood flow alone can be enhanced by BMX, without affecting the number of vessels, see page 2, 4th bullet point of the Attorney Agenda.
It is non-obvious to a skilled artisan in view of the prior art to use BMX, which is known as a VEGFR inhibitor, in the enhancement of ocular blood flow, see page 2, 5th bullet point of the Attorney Agenda.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699